Exhibit 10.2

January 24, 2008

Sapphire Industrials Corp.

30 Rockefeller Plaza

62nd Floor

New York, New York 10020

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

  Re: INITIAL PUBLIC OFFERING

Ladies and Gentlemen:

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Sapphire
Industrials Corp., a Delaware corporation (the “Company”), and Citigroup Global
Markets Inc. (the “Underwriter”), relating to an underwritten initial public
offering (the “IPO”) of the Company’s units (the “Units”), each Unit comprised
of one share of the Company’s Common Stock, par value $0.001 per share (the
“Common Stock”), and one warrant, which is exercisable for one share of Common
Stock. Certain capitalized terms used herein are defined in paragraph 15 hereof.

In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company and the Underwriter as follows:

1. If the Company solicits approval of its stockholders of a Business
Combination and/or an Extension Period, the undersigned will (i) vote all
Founder Shares owned by the undersigned in accordance with the majority of the
votes cast by the holders of the IPO Shares and (ii) vote all other shares of
Common Stock owned by the undersigned in favor of such Business Combination or
an Extension Period.

2. In the event that the Company fails to consummate a Business Combination
within twenty four (24) months from the effective date of the Registration
Statement (or within thirty six (36) months if extended pursuant to a
stockholder vote as described in the Registration Statement), the undersigned
will, as promptly as practicable, take all reasonable actions within the
undersigned’s power to (i) cause the Trust Account to be liquidated and
distributed to the holders of IPO Shares in accordance with that Trust Account
Agreement to be entered into by and among the Company and Mellon Bank, N.A., as
account agent (the “Trust Agreement”); and (ii) cause the Company to liquidate
as soon as reasonably practicable. The undersigned hereby waives any and all
right, title, interest or claim of any kind (each a “Claim”) in or to (x) any
distribution of the Trust Account with respect to the undersigned’s Founder
Shares in connection with a liquidation and (y) any remaining net assets of the
Company after such liquidation. The undersigned hereby waives any Claim the
undersigned may have in the future as a result of, or arising out of, any
contracts or agreements with the Company and will not seek recourse against the
funds held in or distributed from the Trust Account for any reason. The
undersigned acknowledges and agrees that there will be no distribution from the
Trust Account with respect to any warrants, all rights of which will terminate
on the Company’s liquidation.

3. Except as disclosed in the Registration Statement, neither of the
undersigned, nor any member of the family of the undersigned, nor any Affiliate,
other than Lazard Ltd and its subsidiaries, including Lazard and Lazard Group
LLC (subject in all cases to the approval requirements disclosed in the
Registration Statement), will be entitled to receive and will not accept any
fees or other cash payments for any services they render in order to effectuate
the consummation of a Business Combination; provided, that the Company may
reimburse out-of-pocket expenses incurred by the undersigned in connection with
certain activities on the Company’s behalf, such as identifying and
investigating possible business targets and business combinations.

4. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

5. The undersigned shall escrow the undersigned’s Founder Units and the shares
of Common Stock underlying the Founder Units and Founder Warrants, to the extent
exercised, until one year after the consummation of a Business Combination
subject to the terms of a Securities Escrow Agreement which the Company will
enter into with the undersigned and Mellon Investor Services LLC, as escrow
agent, in form and substance acceptable to the Company.



--------------------------------------------------------------------------------

6. The undersigned agrees to be Chairman of the Board, Chief Executive Officer
and President of the Company until the earlier of the consummation by the
Company of a Business Combination or the liquidation of the Company. The
undersigned’s Questionnaire for Directors and Officers furnished to the Company
and the undersigned’s biographical information in the Registration Statement is
true and accurate in all respects, does not omit any material information with
respect to the undersigned’s background. The undersigned’s FINRA Questionnaire
furnished to the Company and the Underwriter is true and accurate in all
respects. The undersigned represents and warrants that:

6.1 the undersigned is not subject to, or a respondent in, any legal action for
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;

6.2 the undersigned has never been convicted of or pleaded guilty to any crime
(i) involving any fraud; (ii) relating to any financial transaction or handling
of funds of another person; (iii) pertaining to any dealings in any securities;
or (iv) moral turpitude, and the undersigned is not currently a defendant in any
such criminal proceeding;

6.3 the undersigned has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked;

6.4 a petition under any federal bankruptcy laws or any state insolvency law was
not filed by or against, nor was a receiver fiscal agent or similar officer
appointed by a court for the business or property of the undersigned, or for any
partnership in which the undersigned was a general partner, in each case within
the past ten years or for any corporation or business association of which the
undersigned was an executive officer within the past ten years;

6.5 the undersigned has not been subject to any order prohibiting and is not
subject to any legal proceeding seeking to prohibit the undersigned from
engaging in any type of business practice;

6.6 the undersigned has not been found by a court of competent jurisdiction in a
civil action by the Securities and Exchange Commission or by any other federal
or state regulatory authority to have violated any federal or state securities
law;

6.7 the undersigned has not been found by a court of competent jurisdiction in a
civil action by the Commodity Futures Trading Commission or by any other federal
or state administrative or regulatory authority to have violated any federal or
state commodities law;

6.8 the Company will not consummate any Business Combination that involves a
target acquisition with which the undersigned has had any discussions, formal or
otherwise, with respect to a Business Combination prior to the consummation of
the IPO; and

6.9 the Company will not consummate a Business Combination with an entity
affiliated with its officers, directors, Lazard Ltd or their affiliates unless
the Company obtains an opinion from an independent investment banking firm that
the Business Combination is fair to its unaffiliated stockholders from a
financial point of view and such Business Combination is approved by a majority
of the Company’s board of directors who do not have an interest in such Business
Combination and its audit committee.

7. The undersigned authorizes any employer, financial institution or consumer
credit reporting agency to release to the Company, Citigroup Global Markets Inc.
and their respective legal representatives or agents (including any
investigative search firm retained by any of the foregoing), any information he
or it may have about the undersigned’s background and finances for the purposes
of such party’s participation in the IPO. Neither the Underwriter nor its agents
shall be violating the undersigned’s right of privacy in any manner in
requesting and obtaining the information described above and the undersigned
hereby releases them from liability for any damage in connection therewith.

8. The undersigned has full right and power, without violating any agreement by
which the undersigned is bound, to enter into this letter agreement and to serve
as Chairman of the Board, Chief Executive Officer and President of the Company.

9. The undersigned hereby waives the undersigned’s right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, and agrees that the undersigned will not
seek conversion with respect to such shares in connection with any vote to
approve a Business Combination.

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Certificate of Incorporation to
extend the period of time in which the Company must consummate a Business
Combination prior to its liquidation other than an Extension Period as described
in the Registration Statement. Should such a proposal be put before stockholders
(other than an Extension Period), the undersigned agrees to vote against such
proposal. The undersigned agrees that prior to the consummation of a Business
Combination, he will not propose any amendment to Article SIXTH of the Company’s
Amended and Restated Certificate of Incorporation or support, endorse or
recommend any proposal that stockholders amend any of these provisions. This
paragraph may not be modified or amended under any circumstances.



--------------------------------------------------------------------------------

11. Reference is made to the lock-up agreement letter by and among the
undersigned and the Underwriter, dated as of January 17, 2008, and the
undersigned covenants and undertakes to the Company to comply with the terms
thereof as if the Company were a party thereto.

12. This letter agreement shall be binding on the Company and the undersigned
and the undersigned’s respective successors, heirs, personal representatives and
assigns other than the obligations to serve as an officer and director of the
Company under Sections 6 and 8 hereof. This letter agreement shall terminate on
the earlier of (i) the date upon which the Business Combination is consummated
and (ii) the date upon which the liquidation and distribution of the Trust
Account is completed, provided that the following Sections shall survive such
termination: 3, 12, 13, 14, 15 and 17.

13. This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State, including, without limitation, Sections 5-1401
and 5-1402 of the New York General Obligations Law and the New York Civil
Practice Laws and Rules 327(b). Each of the Company and the undersigned hereby
(i) agrees that any action, proceeding or claim against him or it arising out of
or relating in any way to this letter agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

14. Each party hereto hereby irrevocably and unconditionally waives the right to
a trial by jury in any action, suit, counterclaim or other proceeding (whether
based on contract, tort or otherwise) arising out of, connected with or relating
to this letter agreement.

15. As used herein:

15.1 “Affiliate” shall have the meaning ascribed to it in Rule 12b-2 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended.

15.2 “Business Combination” shall have the meaning set forth in the Amended and
Restated Certificate of Incorporation of the Company.

15.3 “Extension Period” shall mean the extension, upon stockholder approval, of
the period of time during which the Company may complete a Business Combination
from 24 months to 36 months if the Company has entered into a definitive
agreement relating to a Business Combination within 24 months following the IPO
and anticipates that it may not be able to consummate a Business Combination
within 24 months of the IPO.

15.4 “Founder Shares” shall mean the shares of Common Stock issued as part of
the Founder Units to the undersigned.

15.5 “Founder Units” shall mean the Units purchased by the undersigned as set
forth in that certain Initial Unit Subscription Agreement, dated as of
October 2, 2007, by and between the Company and the undersigned.

15.6 “IPO Shares” shall mean the shares of Common Stock comprising the Units
issued in the Company’s IPO.

15.7 “Lazard” shall mean Lazard Funding Limited LLC.

15.8 “Registration Statement” shall mean the registration statement filed by the
Company on Form S-1 (No. 333-146620) with the Securities and Exchange Commission
on October 11, 2007, and any amendment or supplement thereto, in connection with
the IPO.

15.9 “Trust Account” shall mean the trust account established pursuant to the
Trust Account Agreement, the amounts therein to be released only in the event of
the consummation of a Business Combination, a liquidation of the Company or as
otherwise permitted by the Trust Account Agreement.

16. The undersigned acknowledges and understands that the Underwriter and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriter a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

17. No term or provision of this letter agreement may be amended, changed,
waived altered or modified except by written instrument executed and delivered
by the undersigned, the Company and Citigroup Global Markets Inc.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Sincerely,

/s/ Donald G. Drapkin

Name: Donald G. Drapkin

Accepted and agreed:

 

SAPPHIRE INDUSTRIALS CORP. By:  

/s/ Douglas C. Taylor

Name:   Douglas C. Taylor Title:   Chief Financial Officer

CITIGROUP GLOBAL MARKETS INC.

By:

 

/s/ Jacques Lilly

Name:

 

Jacques Lilly

Title:

 

Managing Director